IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. AP-76,762



                    EX PARTE DALE LINCOLN DUKE, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. F-9202950-RU IN THE 291ST DISTRICT COURT
                         FROM DALLAS COUNTY



       Per curiam.

                                         OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,

the clerk of the trial court transmitted to this Court this application for writ of habeas corpus.

Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of

aggravated sexual assault of a child and was sentenced to twenty years’ imprisonment. There

was no direct appeal.

       In his application for a writ of habeas corpus, Applicant contends, inter alia, he is

actually innocent of the offense. The trial court conducted a live evidentiary hearing in which
                                                                                             2

it considered the complainant’s recantation and newly discovered evidence. Considering all

of the evidence before it, the trial court was persuaded the recantation is credible. It finds

Applicant is actually innocent, and it recommends granting relief on his actual innocence

claim. See Ex parte Elizondo, 947 S.W.2d 202 (Tex. Crim. App. 1996). The recommendation

is supported by the record provided to this Court, and the trial court’s findings on innocence

are adopted as this Court’s own. Relief is therefore granted.

       The judgment in Cause No. F-9202950-RU in the 291st Judicial District Court of

Dallas County is set aside. It appears to this Court that Applicant is currently released from

custody on bond. The trial court shall issue any necessary bench warrant or order within 10

days after the mandate of this Court issues so that Applicant may answer the indictment.




Delivered: March 28, 2012
Do Not Publish